               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KENNO SOLESBY-FUNMAKER,

                       Plaintiff,
                                                      Case No. 18-CV-1205-JPS
 v.

 SANDRA HAUTAMAKI and DAVID
 TARR,                                                                  ORDER

                       Defendants.


       On August 3, 2018, Plaintiff in the above-captioned case filed a

complaint alleging violations of his constitutional rights. (Docket #1). On

September 5, 2018, the Court screened his complaint and allowed Plaintiff

to proceed on his First Amendment claims related to mail suspension and

retaliation. (Docket #5). A scheduling order issued shortly thereafter, which

set a discovery completion deadline for April 25, 2019. (Docket #10). On

May 15, 2019, Sandra Hautamaki (“Hautamaki”) and David Tarr (“Tarr”)

(collectively, “Defendants”) filed a motion for summary judgment. (Docket

#19). Neither the motion, nor the accompanying proposed facts, were

opposed. See (Docket #29). Accordingly, the Court will treat Defendants’

statement of facts as undisputed for the purpose of their motion. Fed. R.

Civ. P. 56(e)(2); Civ. L.R. 56(b)(4). For the reasons stated below, the motion

for summary judgment will be granted, and the case will be dismissed.1


       1  On May 22, 2019, Plaintiff filed a motion for sanctions, claiming that
Defendants ignored his discovery requests. (Docket #26). In December 2018,
Plaintiff filed discovery requests on the docket, which the Court instructed must
be mailed directly to Defendants. (Docket #16). Plaintiff did not mail his requests
to Defendants until April 19, 2019, and they were not postmarked until May 1,
1.     STANDARD OF REVIEW

       1.1     Summary Judgment

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

       1.2     Exhaustion of Prisoner Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available[.]” 42 U.S.C. §

1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require,” and he

must do so precisely in accordance with those rules; substantial compliance

does not satisfy the PLRA. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002); Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must be



2019. The scheduling order gave parties thirty days to respond to requests, and
admonished the parties to send out discovery well in advance of the April 25, 2019
deadline to ensure time to respond. (Docket #10). In light of Plaintiff’s failure to
follow the terms of the scheduling order, Defendants’ failure to reply to the
requests does not warrant sanctions or an order to compel.



                                   Page 2 of 6
dismissed if it was filed before exhaustion was complete, even if exhaustion

is achieved before judgment is entered. Perez v. Wis. Dep’t of Corr., 182 F.3d

532, 535 (7th Cir. 1999). Several important policy goals animate the

exhaustion requirement, including restricting frivolous claims, giving

prison officials the opportunity to address situations internally, giving the

parties the opportunity to develop the factual record, and reducing the

scope of litigation. Smith v. Zachary, 255 F.3d 446, 450–51 (7th Cir. 2001).

Failure to exhaust administrative remedies is an affirmative defense to be

proven by Defendants. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

       The Wisconsin Department of Corrections maintains an Inmate

Complaint Review System (“ICRS”) to provide a forum for administrative

complaints. Wis. Admin. Code § DOC 310.04. There are two steps an inmate

must take to exhaust their administrative remedies under the ICRS. First,

the inmate must file an offender complaint with the Institution Complaint

Examiner (“ICE”) within fourteen days of the events giving rise to the

complaint. Id. § DOC 310.07(2). The ICE may reject the complaint or return

the complaint to the inmate and allow him or her to correct the issue(s) and

re-file within ten days. See id. §§ DOC 310.10(5),(6). If the complaint is

rejected, the inmate may appeal the rejection to the appropriate reviewing

authority within ten days. Id. § DOC 310.10(10).2 If the complaint is not

rejected, the ICE issues a recommendation for disposing of the complaint,

either dismissal or affirmance, to the reviewing authority. Id. §§ DOC

310.10(9),(12). The reviewing authority will affirm or dismiss the complaint




       2The ICRS defines a “reviewing authority” as “a person who is authorized
to review and decide an inmate complaint.” Wis. Admin. Code § DOC 310.03(15).


                                 Page 3 of 6
in whole or in part, or return the complaint to the ICE for further

investigation. Id. § DOC 310.11(2).

       Second, if the ICE recommends dismissal and the reviewing

authority accepts it, the inmate may appeal the decision to the Corrections

Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC 310.09(1),

310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections who may accept or reject it. Id. §§ DOC 310.12(2),

310.13. Upon receiving the Secretary’s decision, or after ninety days from

the date the Secretary received the recommendation, the inmate’s

administrative remedies are exhausted. Id. § DOC 310.13(4).

2.     RELEVANT FACTS

       Plaintiff is an inmate at the Redgranite Correctional Institution,

under the custody of the Wisconsin Department of Corrections. Plaintiff

was ordered, by the terms of his prison sentence, not to contact one Olga

Garrido. Nevertheless, he repeatedly violated the no-contact order by

attempting to send mail to her. As a result, Plaintiff was disciplined and lost

personal mail privileges for ninety days. As it happened, the personal mail

restriction was arbitrarily enforced against all prisoners, not just those who

had violated no-contact orders. Plaintiff filed an inmate complaint, which

was affirmed because conduct-related personal mail restrictions must be

limited to particular individuals. Subsequently, Tarr imposed a personal

mail restriction against all inmates for security reasons. Hautamaki

affirmed the restriction, finding that this type of action, if taken for security

reasons, was permitted. Plaintiff did not file an inmate complaint about this

second restriction. Instead, he untimely challenged the restriction in an

appeal of his original complaint. Neither his complaint nor his appeal

alleged retaliation or any related First Amendment rights violations.


                                  Page 4 of 6
3.     ANALYSIS

       As a threshold matter, the facts indicate that Plaintiff failed to

administratively exhaust his complaint through the required channels

because he failed to submit a complaint that timely or specifically

challenged Tarr’s second all-inmate mail restriction, or Hautamaki’s refusal

to rescind it. Additionally, it does not appear that he ever challenged his

individual restriction as retaliatory or otherwise violative of his First

Amendment rights.

       But even if Plaintiff had exhausted his administrative remedies,

Defendants’ restrictions on Plaintiff’s mail did not violate the First

Amendment because they were “reasonably related to legitimate

penological interests,” i.e., carrying out the terms of this sentence. Turner v.

Safley, 482 U.S. 78, 89 (1987). Plaintiff has not provided any facts to suggest

otherwise.

       Additionally, there is no evidence that the mail restriction was in

retaliation for Plaintiff’s various complaints. In order to establish a prima

facie retaliation case, an inmate must show “(1) his speech was

constitutionally protected, (2) he has suffered a deprivation likely to deter

free speech, and (3) his speech was at least a motivating factor in the

[defendant’s] action” Massey v. Johnson, 457 F.3d 711, 716 (7th Cir. 2006).

Defendants concede that filing an inmate complaint is a protected activity,

but argue that there is no evidence that the ninety-day personal mail

restriction would be likely to deter protected speech. In support of this, they

point out that Plaintiff proceeded to file six additional inmate complaints in

April and May of 2018, after the restriction was imposed, thereby

suggesting that he was not, in fact, deterred at all. Finally, there are no facts

suggesting a causal connection between his filing of the complaint and the


                                  Page 5 of 6
mail restriction. Indeed, the evidence shows that the mail restriction was a

direct result of Plaintiff’s violation of the no-contact order.

4.     CONCLUSION

       For the reasons explained above, Defendants’ motion for summary

judgment must be granted. Additionally, Plaintiff’s motion for sanctions

must be denied.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #19) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for sanctions

(Docket #26) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED on the merits together with costs as taxed by the Clerk

of the Court.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 23rd day of July, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 6 of 6
